Citation Nr: 1713555	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.  He received the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and for tinnitus.

In February 2015, the Board remanded the claims for service connection for bilateral hearing loss and for tinnitus to the Agency of Original Jurisdiction (AOJ) for additional development.

The Board notes that in his August 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  Such a proceeding was scheduled for December 2014, but the Veteran failed to report for the hearing.  Although the Veteran's representative requested that the hearing be rescheduled three days later, no hearing was ever rescheduled.  However, as the Board is granting the claims for service connection for bilateral hearing loss and tinnitus in full, there is no prejudice from the lack of a hearing.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, a September 2010 VA examination report reflects that the Veteran was diagnosed with bilateral hearing loss as defined by VA and with tinnitus.  Id.  Hence, current hearing loss and tinnitus disabilities have been demonstrated.

The Veteran asserts that his bilateral hearing loss and tinnitus are related to his active service.  In particular, he indicates that both were incurred in service as a result of exposure to loud noises from being a gunner on an 81mm mortar.  In this regard, there is no medical evidence of hearing loss or tinnitus in the service treatment records or for many years thereafter.  However, the Veteran's DD Form 214 shows that he received the CIB, and that his military occupational specialty (MOS) was infantryman.  Thus, the Veteran is presumed to have engaged in combat with the enemy.  See VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.D.1.e (updated Mar. 31, 2017) (listing decorations that are evidence of combat participation, to include the CIB).  He was also awarded an expert badge with auto rifle bar and mortar bar as well as a marksman badge with rifle bar, which indicates significant noise exposure.  See 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Such acoustic trauma due to combat and other noise exposure has been accepted as satisfying the in-service disease or injury element of claims for bilateral hearing loss and tinnitus.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the above, and by applying 38 U.S.C.A. § 1154(b), the Veteran has satisfied the in-service injury element of his claim.  The remaining issue is thus whether the current hearing loss and tinnitus are related to the acoustic trauma.

The fact that the claimed cause of the Veteran's hearing loss and tinnitus, i.e., acoustic trauma from being a gunnery on an 81mm mortar in service, has been established by his statements does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disabilities themselves while in service.  See Reeves, 682 F.3d at 999.  The Board finds that, given the application of 38 U.S.C.A. § 1154(b) as explained in Reeves, the Veteran's lay statements along with the other evidence above provides a sufficient basis to conclude that his current hearing loss and tinnitus are related to the acoustic trauma he suffered in service.

The Board notes that the Veteran underwent a VA examination in September 2010, in which the VA examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or as a result of his military noise exposure.  However, the Board previously found that this opinion was inadequate.  Accordingly, an addendum VA opinion was obtained in April 2015, in which the providing audiologist opined that Veteran's hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure.  However, as to hearing loss, this opinion accorded great weight to the fact that the Veteran had normal hearing upon separation, and it is therefore flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss.  See Hensley, supra; 38 C.F.R. § 3.303(d).  In addition, although ultimately indicating that tinnitus was not likely related to service, that audiologist also stated that tinnitus "is a subjective complaint and no objective measure exists to verify the presence or absence of tinnitus" and the "etiology of tinnitus cannot be determined using current clinical technologies."  This lack of confidence in the ability to render a sufficiently definitive opinion as to the etiology of the Veteran's tinnitus reduces the probative weight of the examiner's negative nexus opinion.

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss and tinnitus are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus are warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


